Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
				   SPECIFICATION OBJECTION
	Updated information (i.e. now Pat. No. 10,654,231,) before “which is’ in line 2 of [0001] of the specification is needed.  Submission of a whole paragraph would be needed.
                                                    CLAIM OBJECTION
Insertion of “(iv)” before “about 20%” in line 4 of claim 7 and of “(v)” before “about
5%” in line 5 of claim 7 would be needed for consistency.

                             		   REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recited titanium dioxide of claim 9 would improperly broaden scope of clays of claim 8. In other words, the titanium dioxide would not fall within scope of the clays.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al (US 10,174,227) in view of Daly (US 2005/0277712 A1), CN103497731 (Aug. 19, 2015) or FR 2899595 (Oct. 12, 2007).     
Lam et al teach a sealant composition comprising 14.7 wt.% water, 70 wt.%  glycerin, 5 wt.% inorganic salt, 5 wt.% natural latex, 2 wt.% non-ionic surfactant, 2 wt.%  silica aerogel, 1 wt.% zeolite and 0.3 wt.% assisted additive in Embodiment 7 of col. 6.
 zeolite and silica aerogel as well as diatomite (i.e. nanoporous particles) have a particle size of less than 100 µm at col. 3, lines 27-51.
As to the recited amount of claim 10: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, the recited amount would be obvious since Lam et al teach a range of viscosity being 18-800 mPas which would at least require various solids content. 
Lam et al teach assisted additives and examples thereof at col. 4, lines 55-58.
Utilization of the sealant taught by Lam et al for repairing a puncture of a tire would meet the recited method claims 16-20 and the sealant would be temporary, not permanent, sealing inherently.
The instant invention further recites a polysaccharide suspending agent including microfibrous cellulose over the Embodiment 7 of Lam et al.
Daly teaches condensed corn fermented extractives as a liquid in a tire sealant in claim 22 and the condensed corn fermented extractives would meet the microfibrous cellulose as evidenced by [0028-0031] of the published application US 2020/0238644 A1.

English abstract of FR teaches a tire sealant composition comprising a cellulosic thickener such as hydroxylpropyl cellulose which would meet the polysaccharide suspending agent.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known condensed corn fermented extractives taught by Daly or plant fiber taught by CN or hydroxylpropyl cellulose taught by FR in the Embodiment 7 of Lam et al in order to adjust the viscosity of the sealant since Lam et al teach various viscosities and employing assisted additives and the assisted additives would not be limited to the examples absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 3-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al (US 10,174,227) in view of Daly (US 2005/0277712 A1), CN103497731 (Aug. 19, 2015) or FR 2899595 (Oct. 12, 2007), and further in view of Dowel (US 8,329,778).
 Lam et al, Daly, CN and FR are discussed above.

 Lam et al teach employing at least one of anti-corrosion additive and a pH-modifier at col. 2, lines 46-49.
Dowel teaches fumed silica as a viscosity and suspending agent (col. 4, lines 23-27), ammonia and sodium bicarbonate as a corrosion inhibitor (col. 3, lines 38-41 and claim 3).  Dowel further teaches other well-known additives such as polyethylene fillers, gum resin and sodium silicate (col. 3, lines 28-37 and claim 4).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known additives discussed above taught by Dowel in the Embodiment 7 of Lam et al in order to control the viscosity and to prevent the corrosion of the sealant since Lam et al teach various viscosities and employing assisted additives and the assisted additives would not be limited to the examples absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


s 1, 3-6, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al (US 10,174,227) in view of Eoff et al (US 8,343,896), Grau Genesias (US 8,802,753) or Reddy et al (US 2017/0073567 A1).
Lam et al are discussed above.
The instant invention further recites a polysaccharide suspending agent including diutan gum over the Embodiment 7 of Lam et al.
Eoff et al teach the diutan gum in a sealant in abstract and at col. 2, line 64 to col. 3, line 58
Grau Genesias teaches the diutan gum as a suspending agent (i.e. preventing aggregation and sedimentation of aggregates) at col. 6, lines 4-9.
Reddy et al teach the diutan gum as a rheological modifier in abstract and [0028].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known diutan gum taught by Eoff et al, Grau Genesias or Reddy et al in the Embodiment 7 of Lam et al in order to adjust the viscosity of the sealant since Lam et al teach various viscosities and employing assisted additives and the assisted additives would not be limited to the examples absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

s 1-6, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al (US 10,174,227) in view of Eoff et al (US 8,343,896), Grau Genesias (US 8,802,753) or Reddy et al (US 2017/0073567 A1), and further in view of IN 201402391 I3 (August 21, 2015).
Lam et al, Eoff et al, Grau Genesias and Reddy et al are discussed above.
The instant claim 2 further recites further presence of propylene glycol over the Embodiment 7 of Lam et al.
Lam et al teach an anti-freezing agent includes at least one of propylene glycol, glycerin, diethylene glycol and 1,3-propanediol at col. 2, lines 29-34 and the at least would encompass a mixture.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
English abstract of IN teaches a tire sealing composition comprising a mixture of 270-370 wt/vol.%water, 80-180 wt/vol.% propylene glycol and 280-380 wt/vpl.% glycerin as well as cellulose ether and plant fiber (i.e. polysaccharide) and the amounts of the mixture would fall within scope of the instant claim 2.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known mixture of 270-370 wt/vol.%water, 80-180 wt/vol.% propylene glycol and 280-380 wt/vol.% glycerin taught by IN in the Embodiment 7 of Lam et al and Eoff et al or Grau Genesias thereof since Lam et al teach employing a mixture of anti-freezing agents absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,654,231 in view of US 10,174,227. Although the claims at issue are not identical, they are not patentably distinct from each other because a viscosity and a pH of the sealant of the patent would encompass the instant viscosity and pH which are well known as taught by col. 5, lines 17-21 of US’227

				      EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hughett et al (US 5,500,456) teach a particle size of distribution .
Cegelski et al (US 7,388,041) teach a tire sealing composition comprising 3 wt.% of latex in table 3.
Jaspon (US 4,588,758) teaches that the viscosity would be depended on types of tires at bottom of col. 3.
Wong (US 5,856,376) of PTO-1449 teaches a viscosity of 2400 to 3400 cps at col. 5, lines 47-48 which is higher than the instantly recited 1000 cps or less.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Feb. 27, 2021                                    /TAE H YOON/                                                                  Primary Examiner, Art Unit 1762